EXHIBIT 10.2

                                                                                               
31 December 2001


PERSONAL & CONFIDENTIAL

Mr. Richard B. Evans

Dear Dick:

I wish to confirm my discussion with you pertaining to the position of Executive
Vice President of Alcan Inc. and a member of the Office of the President,
effective on 1 January 2002.  You will report to me and you will be located in
Montreal.  This offer letter contains two sections.  The first deals with the
on-going annual compensation package while the second section deals with
transfer and relocation issues.


SECTION 1


SALARY

Your base salary will be US$575,000 per annum, effective 1 January 2002.  Your
salary will be reviewed annually on the basis of competitive US compensation
data.  Your job grade will be administered at 55 under Alcan's structure.


ANNUAL BONUS

You will participate in Alcan's Executive Performance Award Plan (EPA) with a
guideline bonus of 75% of the mid-point salary (US $588,000).  Under the
modified EPA program, award payment will be related to the global performance of
Alcan Inc. as well as your own personal performance.

Long Term Incentive (Stock Option and Relative TSR Program)

At this point in time, we cannot provide you with all the specific details of
the new Long Term Incentive Program.  These should be available to you over the
next few months.

On the other hand we can confirm that the combined target compensation value of
the two Plans (Stock Option and TSR Performance Plan) will be equal to
approximately

US $1,750,000 for 2002 with half this value provided in stock options and the
other half provided under the new TSR Performance Plan.  The compensation value
of

US $1,750,000 will be revised annually on the basis of competitive US
compensation data.  The Awards under both Plans are subject to approval by the
Personnel Committee of the Board.

1

--------------------------------------------------------------------------------


PENSION PLAN

We are currently reviewing the pension coverage of senior executives and may
propose some modifications pertaining to the different top hat programs in
existence.  Changes, if any, will be effective from 1 January 2002, but are not
likely to be known before the end of the 1st Quarter 2002.

Thus, on an interim basis, from 1 January 2002, you will continue to participate
in your current pension plan, at the pensionable earnings level in existence on
31 December 2001.  As soon as we complete the design of the executive top hat
plan and its valuation, we will communicate the proposed changes.  We intend to
have this work completed by the end of the 1st Quarter 2002.


TAX EQUALIZATION

While working in Canada, we will provide you with a tax equalization payment to
compensate for the tax differential between Canada and Cleveland (federal, state
and local income taxes).  The tax equalization will be applied to Base Salary,
the EPA bonus payment and payments under the TSR Performance Plan.  Recognizing
that there are potentially different tax treatments on TSR's and stock options
in the US and Canada, the intent is that the net affect be tax neutral to you
compared to the US.  In order to achieve this result you will be tax equalized
on any excess taxes due from exercising TSR's in Canada offset by the savings,
if any, of exercising stock options during the same tax year.

With regards to the eventual income tax payable on the 75,000 SPAUs granted to
you in September 2001, we will provide you with a tax equalization payment to
compensate for the tax differential between Canada and Cleveland (Ohio), in the
event that you have a larger Canadian tax liability than you would have had in
the USA.  However, Alcan may through mutual agreement replace those SPAUs with
stock options or other more tax effective compensation of equal gross value.  In
such an event the tax equalization on the  SPAUs may not be required.

It is recognized that there is a potentially material adverse tax impact on your
investment income (interest, dividends, capital gains, rental income, etc.)
while a resident in Canada.  Alcan will not tax equalize the differential taxes
between Canada and the US on investment income, but will provide you with an
annual compensatory payment of US$25,000 per year and a lump sum payment of
US$10,000 to cover administrative costs.


PAY DISBURSEMENT AND BENEFITS

You will transfer to the Canadian payroll as a non-resident on 1 January 2002,
until you become a resident on or about 1 April 2002.  Alcan Inc. (Montreal)
will disburse all payments and you will participate in all Employee Benefits and
Flexperk Programs available to Canada-based employees, except that we will
maintain your participation in the Alcancorp Pension Plan (ACPP) and US Social
Security Programs.  The employee costs of these programs, if any, will be for
your account.  Should you be required to contribute to the Quebec Pension Plan
(Social Security) Alcan will reimburse you the annual contributions to this
plan.

2

--------------------------------------------------------------------------------

 

Even though you will be covered by Quebec's Medicare Program and Alcan's Medical
Plan, Alcan will provide additional coverage under the Alcan Medical Plan for
Expatriate employees to be used as payer of last resort in the event you or your
wife wish to receive medical treatment in the United States.

Other than the Deferred Share Unit Program related to the annual bonus (EPA),
there is no other deferral program available in Canada.


SECTION II

Immigration Requirements

You will be required to obtain the proper work permit from the Canadian
authorities.  Ms. Claire Mallette will work with you to achieve this.


RELOCATION TO MONTREAL

Your relocation to Montreal will be administered under Alcan Inc's Relocation
Policy.

You will receive a relocation allowance of US $30,000, net of taxes to cover
incidental expenses related to your move (refer to relocation policy).  The
present arrangement on your Montreal house will be maintained to the end of
March 2002 .  Furthermore Alcan will be responsible for the costs associated
with the termination of your lease in Zurich.


LANGUAGE TRAINING PROGRAM

You and your wife are encouraged to undertake language lessons after you arrive
in Montreal.  Reasonable expenses associated with these lessons will be for
Alcan's account.


TERMINATION

Should your employment be terminated without cause, Alcan will pay you a
termination allowance equal to 24 months base salary and EPA guideline,
calculated at the date of termination, tax-equalized to Cleveland, Ohio if need
be.  The amount will be paid as a lump sum or as salary continuance at your
choice.  In the event you elect salary continuance, you will continue to
participate in the benefit programs for the period of salary continuance except
that the long-term disability plan and the accrual of vacation cease on
termination date.  No option grants are made during the salary continuance
period.

Furthermore, the Company will repatriate you and your wife to the United
States.  The regular relocation policy will be applied.


CHANGE IN ORGANIZATIONAL STRUCTURE

In the event that the Board makes a change in the current Office of the
President structure, which impacts on your future role in the organization, you
will have the right to resign from Alcan if there is no mutually acceptable
position for you in the new organization structure.  You will have up to 3
months from the date of the organizational change to make the decision to
resign.  In this eventuality you shall be entitled to the termination provisions
outlined above.

3

--------------------------------------------------------------------------------

Professional assistance for the preparation of income tax returns

It is strongly recommended that you obtain professional tax advice, both in
Canada and in the USA, prior to leaving Zurich, and prior to making any major
financial decisions arising from the transfer.  Reasonable expenses for tax
advice for this purpose will be paid by Alcan.

You will be provided with the services of professional consultants for the
preparation of your personal income tax requirements in Canada and the United
States.  The fees for this service in the USA will be for Alcan's account.  The
Canadian cost is part of your Flexperk program.


CHANGE OF CONTROL/CONFIDENTIALITY/NON-COMPETITION

Your current Change of Control Agreement continues to be in force.  The amounts
payable, if any, will be grossed up for the tax differential between your
province of residence and Cleveland, Ohio.  Furthermore, you are asked to sign
the attached confidentiality and non-competitive agreements.


ACCEPTANCE

Please sign and return a copy of this letter indicating your acceptance of the
terms and conditions described in it.

This letter is written in English at the express request of the Parties.  Cette
lettre est rédigée en anglais à la demande expresse des parties.

The terms and conditions outlined in this letter replace any previous
contractual arrangements and constitute the full terms and conditions of
employment.

 

                                                                                   
/s/ Travis Engen                               

                                                                                   
Travis Engen

                                                                                   
Chief Executive Officer

I accept the terms and conditions described above.

                                                                                   
/s/ Richard B. Evans                         
                                                     11 January
2002                

                                                                                   
Richard B.
Evans                                                                                          
date


 

4